  Case 19-10562        Doc 56    Filed 05/07/19 Entered 05/07/19 12:07:05             Desc Main
                                   Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                            )   Chapter 11
                                                  )
BCause Mining LLC,                                )   Case No. 19-10562
                                                  )
                       Debtor.                    )   Honorable Janet S. Baer
                                                  )

     WESCO DISTRIBUTION’S LIMITED OBJECTION TO THE MOTION OF
   HOFFLAND PROPERTIES TO COMPEL PAYMENT OF POST-PETITION RENT

         WESCO Distribution, Inc. (“WESCO”) hereby files this limited objection (the

“Objection”) to the Motion of Hoffland Properties to Compel Payment of Post-Petition Rent

[D.I. 47] (the “Motion to Compel”). WESCO objects solely to the extent Hoffland Properties,

Inc. (“Hoffland”) seeks payment of any post-petition rent out of WESCO’s cash collateral.

         As detailed in WESCO’s objections [D.I. 13 & 3] to the Debtors’ motions to use cash

collateral [D.I. 3 & 5], and in WESCO’s motion to dismiss the Debtors’ chapter 11 cases [D.I. 35

& 40], WESCO has a perfected lien in the Debtors’ cash and the Lakeside bank account, along

with the Debtors’ other assets. The Court has only approved limited use of WESCO’s cash

collateral subject to certain conditions, as detailed in the Court’s second interim orders regarding

cash collateral [D.I. 43 & 39]. Neither of these orders provide for payment of postpetition rent to

Hoffland. Therefore, WESCO objects to the Motion to Compel to the extent Hoffland seeks

payment of post-petition rent out of WESCO’s cash collateral.

         [Remainder of page intentionally blank; signature page follows]




{8085668: }
  Case 19-10562      Doc 56   Filed 05/07/19 Entered 05/07/19 12:07:05       Desc Main
                                Document     Page 2 of 6


Dated: May 7, 2019                    /s/ David A. Agay
                                      David A. Agay (ARDC No. 6244314)
                                      Shara Cornell (ARDC No. 6319099)
                                      McDONALD HOPKINS LLC
                                      300 North LaSalle Street, Suite 1400
                                      Chicago, Illinois 60654
                                      Telephone: (312) 280-0111
                                      Facsimile: (312) 280-8232
                                      dagay@mcdonaldhopkins.com
                                      scornell@mcdonaldhopkins.com

                                      -and-

                                      Maria G. Carr (OH 0092412) (admitted pro hac vice)
                                      McDONALD HOPKINS LLC
                                      600 Superior Avenue, E., Suite 2100
                                      Cleveland, OH 44114
                                      Telephone: (216) 348-5400
                                      Facsimile: (216) 348-5474
                                      mcarr@mcdonaldhopkins.com




{8085668: }                                   2
  Case 19-10562      Doc 56     Filed 05/07/19 Entered 05/07/19 12:07:05          Desc Main
                                  Document     Page 3 of 6


                               CERTIFICATE OF SERVICE

                I, David A. Agay, hereby certify that, on May 7, 2019, I caused a copy of the
foregoing WESCO DISTRIBUTION’S LIMITED OBJECTION OT THE MOTION OF
HOFFLAND PROPERTIES TO COMPEL PAYMENT OF POST-PETITION RENT be
electronically filed with the Clerk of Court using the Electronic Case Filing System, and be
served via the CM/ECF system or U.S. mail on the following interested parties:

Via ECF:

David A Agay on behalf of Creditor Wesco Distribution, Inc.
dagay@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com

Sarah K Angelino on behalf of Creditor Hoffland Properties, Inc.
sangelino@schiffhardin.com, edocket@schiffhardin.com

Jamie L Burns on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
jburns@lplegal.com, rwilliamson@lplegal.com;ikropiewnicka@lplegal.com

Maria G Carr on behalf of Creditor Wesco Distribution, Inc.
mcarr@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com

Scott R Clar on behalf of Debtor 1 BCause LLC, a Virginia limited liability company
sclar@cranesimon.com, mjoberhausen@cranesimon.com;asimon@cranesimon.com

Shara C Cornell on behalf of Creditor Wesco Distribution, Inc.
scornell@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;lburrell@mcdonaldhopkins.com

Jeffrey C Dan on behalf of Debtor 1 BCause LLC, a Virginia limited liability company
jdan@cranesimon.com, sclar@cranesimon.com;mjoberhausen@cranesimon.com

Shelly A. DeRousse on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
sderousse@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Devon J. Eggert on behalf of Creditor Committee Official Committee Of Unsecured Creditors
deggert@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Elizabeth L. Janczak on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
ejanczak@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Marc Ira Fenton on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
mfenton@lplegal.com, skiolbasa@lplegal.com;ikropiewnicka@lplegal.com
{8085668: }                                    3
  Case 19-10562     Doc 56     Filed 05/07/19 Entered 05/07/19 12:07:05           Desc Main
                                 Document     Page 4 of 6



Christina Sanfelippo on behalf of Creditor BMG Operations Ltd.
csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com

Brian L Shaw on behalf of Creditor BMG Operations Ltd.
bshaw@foxrothschild.com, cknez@foxrothschild.com

Jason M Torf on behalf of Creditor Virginia Electric and Power Company d/b/a Dominion
Energy Virginia
jason.torf@icemiller.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Via Regular Mail                                 Capital Counsel, L.L.C.
                                                 700 13th Street, NW, 2nd Floor
Paul Bozych                                      Washington, DC 20005
Nielsen, Zehe & Antas, P.C.
Wesco Distribution, Inc.                         Century Link
                                                 1025 Eldorado Blvd.
55 W. Monroe St., Ste. 1800                      Broomfield, CO 80021
Chicago, IL 60603
                                                 Ciniva, LLC
Seth A. Robbins                                  251 Granby Street
Robbins Law Group                                Norfolk, VA 23510
1100 N. Glebe Rd., Ste. 1010
Arlington, VA 22201                              Crystal Clear Communications
                                                 3180 N. Lake Shore Drive, #20C Chicago, IL
                                                 60657
AlphaCraft Technologies, LLC
601 Railroad Ave.                                FIS Systems International LLC 601
South Boston, VA 24592                           Riverside Ave.
                                                 Jacksonville, FL 32204
Matthew B. Kirsner
Eckert Seamans                                   Jones, Madden & Council, PLC
                                                 5029 Corporate Woods Drive, #190 Virginia
919 East Main St., Ste. 1300                     Beach, VA 23462
Richmond, VA 23219
                                                 Katten Munchin Rosenman LLP
Abacus Solutions, LLC                            525 W. Monroe St.
1190 Kennestone Circle NW, #120                  Chicago, IL 60661
 Newborn, GA 30056
                                                 LeClairRyan
                                                 4405 Cox Road, #200
Amazon Web Services, Inc.                        Glen Allen, VA 23060
410 Terry Avenue North
Seattle, WA 98109-5210                           Nasdaq
                                                 One Liberty Plaza, 50th Floor
Brian Sayler                                     New York, NY 10006
48 Bensam Place

{8085668: }                                  4
  Case 19-10562      Doc 56     Filed 05/07/19 Entered 05/07/19 12:07:05           Desc Main
                                  Document     Page 5 of 6


Haledon, NJ 07508                                 Paychex of New York LLC 8215 Forest
                                                  Point Blvd., #150 Charlotte, NC 28273
Alison Zizzo                                      Adam.bleifeld@softvision.com
Midgett-Pret-Olansen
2901 S. Lynnhaven Rd., Ste. 120                   Endurance IT Services, LLC
Virginia Beach, VA 23452                          295 Bendix Road, #300
                                                  Virginia Beach, VA 23452
Gaylene Watson
                                                  BitGo, Inc.
Dominion Energy Virginia                          2443 Ash Street
2700 Cromwell Drive                               Palo Alto, CA 94306
Norfolk, VA. 23509
Kristopher C. Russell                             HK Cryptocurrency Mining LLC
Key Account Manager                               470 Park Avenue South
Customer Service and Strategic Partnerships       New York, NY 10016
Dominion Energy Virginia
                                                  US Customs & Border Protection
2700 Cromwell Drive                               6650 Telecom Drive, #100
Norfolk, VA 23509                                 6650 Telecom Drive, #100
                                                  Indianapolis, IN 46278
BMG Operations Ltd.
44 Church Street                                  CSC
St. John's, Antigua                               3462 Solution Center
                                                  Chicago, IL 60677-3004
Amazon Web Services, Inc.
                                                  AlphaCraft Technologies, LLC
410 Terry Avenue North                            601 Railroad Ave.
Seattle, WA 98109-5210                            South Boston, VA 24592
EF Fallon, Kevin                                  Pro Window, Inc.
2800 252nd Ave.                                   Attn: Justice White, Mgr.
Salem, WI 53168                                   1604 Virginia Beach Blvd.
                                                  Virginia Beach, VA 23452
Silbar Security Corporation
                                                  Matthew B. Kirsner
1508 Technology Drive, #101                       Eckert Seamans
Chesapeake, VA 23320                              919 East Main St., Ste. 1300
                                                  Richmond, VA 23219
Solutrix
5469 Greenwich Road                               BFPE International
Virginia Beach, VA 23462                          PO Box 791045
                                                  Baltimore, MD 21279-1045
Inate One LLC
1083 Independence Blvd., #206                     Bay Technologies
Virginia Beach, VA 23455                          4501 Bainbridge Blvd., #200
                                                  Chesapeake, VA 23320
Zhouyang (Mason) Song
2930 Barnard Street, #7204                        CB Critical Systems
San Diego, CA 92110                               Attn: Gregory Crone
                                                  11816 Mason Park Way
                                                  Glen Allen, VA 23059

{8085668: }                                   5
  Case 19-10562      Doc 56     Filed 05/07/19 Entered 05/07/19 12:07:05           Desc Main
                                  Document     Page 6 of 6


Tradehelm, Inc.
27 N. Wacker Dr., 103                              Professional Heating & Cooling, Inc.
Chicago, IL 60606                                  3306 Arizona Avenue
                                                   Norfolk, VA 23513
Endurance IT Services, LLC
295 Bendix Road, #300                              United HealthCare
Virginia Beach, VA 23452                           PO Box 94107
                                                   Palatine, IL 60094
Russell R Johnson, III on behalf of Creditor
Virginia Electric and Power Company d/b/a          /s/ David A. Agay
Dominion Energy Virginia
Law Firm of Russell R Johnson III, PLC
2258 Wheatlands Drive
Manakin Sabot, VA 23103




{8085668: }                                    6
